Citation Nr: 1722554	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-23 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to November 1968 and from July 1970 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Regional Office (RO) rating decision of March 2009 which granted the Veteran's claim of service connection for diabetes mellitus, type II, and assigned a disability rating of 20 percent effective December 26, 2007, the date of claim.  The Veteran appeals for a higher initial evaluation.

This case was previously before the Board in September 2012 where it was remanded for additional evidentiary development.  The matter has returned to the Board for appellate consideration.


FINDING OF FACT

The evidence of record does not show that treatment of the Veteran's diabetes required regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes

In March 2009, service connection was granted for diabetes and assigned an evaluation of 20 percent effective December 26, 2007, the date of claim.  The Veteran disagrees with the assigned rating and asserts he is entitled to a higher rating. See Notice of Disagreement (NOD) received April 2009.

The Veteran's diabetes is rated under Diagnostic Code 7913.  A 20 percent rating is assigned when diabetes requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component. Id.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

As demonstrated below, the Veteran's medical records show that while he required insulin use, was advised to follow a proper diet, and frequently saw diabetic doctors, his medical records do not show that his physician placed him on any regulation of activities in order to control his diabetes.

For example, in October 2008, the Veteran was afforded a VA examination.  He reported no ketoacidosis or hypoglycemic reactions.  He was instructed to follow a restricted diet, specifically to follow a "low fat/low carb" diet.  No restrictions or regulation of activities were noted. See U.S. Army Health Clinic Stuttgart examination report received February 2009.

In March 2009, the Veteran submitted a statement that he is currently on insulin injections, diet restrictions, and due to the diabetes mellitus, "do not have 100% feeling in my feet all the time" and therefore, his physical activities are restricted. See NOD received April 2009.

But records during the relevant period do not show that a physician advised a regulation of the Veteran's activities.  For instance, in October 2009, clinical treatment notes indicate he was instructed to follow a "controlled carbohydrate diet, diabetic diet".  During that time, he was released without limitations and no regulation of activities was instructed. See Stuttgart Health Clinic, U.S. Army Health Clinic treatment records.

In June 2013, the Veteran submitted a statement from his private treating physician. The physician indicated that the Veteran was under his care and uses liquid insulin.  He indicated that the Veteran was on a "controlled diet" and visits his office "every three months for diabetes check ups." No regulation or avoidance of strenuous activities was indicated. See Statement from Dr. P.W. at Mercyhealth dated May 2013.

VA treatment notes from August through November 2015 show no change in the Veteran's diabetes treatment.  No restrictions or regulation of activities were noted.

Most recently, in September 2016, a Disability Benefits Questionnaire (DBQ) was conducted through Acceptable Clinical Evidence (ACE), a review using existing medical evidence, as this provided sufficient information on which to complete the report.  Upon thorough review of the entire claims file and knowledge of the Veteran's medical history, the examiner indicated that the Veteran did not require regulation of activities for his diabetes.  As for frequency of diabetic care, the examiner indicated that the Veteran visited a diabetic provider two times per month.  No hospitalizations in the past 12 months for episodes of ketoacidosis or hypoglycemic reactions were found.  The examiner indicated that the Veteran did not have progressive unintentional weight loss or loss of strength attributable to diabetes.  Further, the examiner noted that the Veteran's diabetes mellitus does not impact his ability to work.  See September 2016 Diabetes Mellitus DBQ.

In sum, while the record shows treatment for diabetic symptoms, that the Veteran  requires insulin and restricted diet, the medical evidence does not show that a physician placed him on any regulation of activities in order to control his diabetes.  Without evidence of any hospitalization or regulation of strenuous activities, as required for a 40 percent rating under Diagnostic Code 7913, a higher rating is not warranted.  

As such, a rating in excess of 20 percent cannot be assigned in the absence of regulation of activities, which has not been shown.

Accordingly, a schedular rating in excess of 20 percent for diabetes is denied.

38 C.F.R. § 3.321(b)(1) had not been specifically sought by the Veteran or the appellant or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

An initial rating in excess of 20 percent for diabetes mellitus is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


